In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ___________________
                              NO. 09-13-00514-CR
                             ___________________

                  MARCUS JARMAIN BOLDEN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 05-95100
__________________________________________________________________

                         MEMORANDUM OPINION

       In this appeal, counsel for Marcus Jarmain Bolden, the appellant, filed a

brief stating that there are no arguable points of error that would allow Bolden to

obtain relief from his conviction. After reviewing the record, we agree that no

arguable issues support Bolden’s appeal. See Anders v. California, 386 U.S. 738

(1967).

      In carrying out a plea agreement, Bolden pled guilty to an indictment issued

in 2005 alleging that in 2004, Bolden had improperly labeled recordings, a felony.

                                        1
See Tex. Bus. & Com. Code Ann. § 35.94.1 Under the terms of Bolden’s plea

agreement, the trial court deferred pronouncing Bolden guilty; instead, the trial

court placed Bolden on community supervision for five years. Subsequently, by

motion, the State asked the trial court to revoke its community supervision order

and find Bolden guilty of the crime of improper labeling of recordings. After a

hearing, the trial court found that Bolden violated four of the terms in the trial

court’s deferred adjudication order, revoked Bolden’s unadjudicated probation,

found Bolden guilty of having improperly labeled the recordings, and assessed a

sentence of two years in prison.

      On appeal, Bolden’s counsel filed a brief presenting counsel’s professional

evaluation of the record. The brief contains counsel’s conclusion that Bolden’s

appeal is frivolous. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978). We granted an extension of time to allow Bolden to file a

pro se brief, but he did not do so.

      After reviewing the appellate record and the trial court’s judgment, we agree

with counsel’s conclusion that no arguable issues support Bolden’s appeal.

Therefore, we need not order the appointment of new counsel to re-brief Bolden’s


      1
       Section 35.94 of the Texas Business and Commerce Code was repealed in
2009. See Act of May 22, 1989, 71st Leg., R.S., ch. 339, § 1, sec. 35.94, 1989 Tex.
Gen. Laws 1305, 1307, repealed by Act of May 15, 2007, 80th Leg., R.S., ch. 885,
§ 2.47(a)(1), 2007 Tex. Gen. Laws 1905, 2082.
                                        2
appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

Because no arguable issues support Bolden’s appeal, we affirm the trial court’s

judgment. 2

      AFFIRMED.




                                           ___________________________
                                                  HOLLIS HORTON
                                                       Justice

Submitted on April 15, 2014
Opinion Delivered May 14, 2014
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




      2
        Bolden may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                       3